Case 1:19-cv-06368-JMF Document 23 Filed 11/18/19 Page 1 of 4
             Case 1:19-cv-06368-JMF Document 23 Filed 11/18/19 Page 2 of 4




and the most recent settlement agreement draft, informed me of the price agreed to and the

outstanding non-monetary terms concerning right of publicity. Mr. Liebowitz indicated that the

case was likely to settle that evening but that if it didn’t, I should be prepared to attend the

mediation in person.

        5.       On October 30, Mr. Liebowitz also informed Mr. Usherson that I would be

appearing at the mediation on Mr. Usherson’s behalf and provided me with Mr. Usherson’s

telephone number. It was my understanding as of the evening of October 30 that Mr. Usherson

would be participating in the mediation via telephone because he resides in Georgia.

        6.       The Firm currently has approximately 440 pending actions filed in the U.S.

District Courts, with only three lawyers to service those cases. Given the high volume of Mr.

Liebowitz’s practice, it is quite common for Mr. Liebowitz to seek my assistance on any number

of cases upon less than 24-hours notice, even where I have not entered a notice of appearance.

        7.       I have personally participated in well over two dozen mediations in this Circuit.

Whether mediation is conducted by a Magistrate Judge or by a Court-approved mediator, it is

routine practice in this District for clients who reside more than 100 miles from the courthouse to

participate in mediation by telephone provided, of course, that counsel participates in person.

October 31, 2019

        8.       I personally attended the mediation scheduled for October 31, 2019. I attended

the mediation along with Rebecca Liebowitz, an employee of the Firm who is newly admitted to

practice in this District.

        9.       Ms. Liebowitz and I arrived at the mediation room in the lower level of 40 Foley

Square at about 11:46 a.m.                      the mediator, defense counsel and defendant’s

representative were all present when we arrived.
         Case 1:19-cv-06368-JMF Document 23 Filed 11/18/19 Page 3 of 4




       10.     Defense counsel initially objected to proceeding with mediation because Mr.

Usherson was not present in-person. I indicated that Mr. Usherson was available by telephone,

as was common practice for out-of-state plaintiffs.

       11.




       12.




       13.




       14.




       15.
         Case 1:19-cv-06368-JMF Document 23 Filed 11/18/19 Page 4 of 4




       16.      I did not record the exact time I left the mediation room. However, I estimate that

no more than 40-45 minutes passed from the time I first entered the room until the time when the

mediation was adjourned.

       17.




             Dated:    November 18, 2019
                       Valley Stream, NY

                                                             /jameshfreeman/
                                                             James H. Freeman
